360 F.2d 110
J. C. BURRIS, Appellant,v.The STATE OF TEXAS, Appellee.
No. 22601.
United States Court of Appeals Fifth Circuit.
May 9, 1966.

J. C. Burris, pro se.
Sam R. Wilson, Asst. Atty. Gen. of Texas, Houston, Tex., Allo B. Crow, Jr., Asst. Atty. Gen., Waggoner Carr, Atty. Gen., Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Asst. Atty. Gen., Austin, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,1 Circuit judges.
PER CURIAM:


1
This is an appeal by a State prisoner from denial by the District Court of his petition for habeas corpus.  An examination of the State court record convinces us that the District Court was justified in relying thereupon as a basis for holding that there was no suppression by the prosecution of evidence favorable to the accused.  In all particulars, we consider the petition to be without merit.  Accordingly, the judgment is affirmed.



1
 Of the Second Circuit, sitting by designation